                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                               IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   INTEL CORPORATION,                                            No. C 19-02241 WHA

                                                                         11                  Plaintiff,
United States District Court




                                                                                v.                                                          NOTICE RE RULE 26(f)
                               For the Northern District of California




                                                                         12                                                                 CONFERENCE
                                                                         13   PACT XPP SCHWEIZ AG,

                                                                         14                  Defendant.
                                                                                                                              /
                                                                         15
                                                                         16          In this civil action, plaintiff Intel Corporation seeks declaratory relief of non-

                                                                         17   infringement of twelve patents owned by defendant PACT XPP Schweiz AG (and breach of

                                                                         18   contract). This poses a procedural problem not posed in the normal infringement case in which

                                                                         19   the patent owner initiates the litigation. When the patent owner initiates, it should have good

                                                                         20   faith basis under Rule 11 for each claim of infringement, including each specific patent, before

                                                                         21   dragging accused infringer into court.

                                                                         22          In this case, however, it is Intel who has dragged the patent owner into court and seeks

                                                                         23   declaratory relief that it does not infringe. The Court is concerned that this procedural posture

                                                                         24   forces the patent owner to counterclaim and/or supply infringement contentions before it has

                                                                         25   had a fair opportunity to examine the technology in question. Therefore, counsel for both sides

                                                                         26   should take into account this consideration in its Rule 26(f) conference and should anticipate

                                                                         27   that the Court will likely permit sufficient discovery into all of Intel’s products for which

                                                                         28   declaratory relief is sought prior to requiring the patent owner to counterclaim and/or the supply
                                                                          1   infringement contentions. In other words, having initiated the litigation, Intel should be
                                                                          2   prepared to open its files, records, and products accused to allow the patent owner a fair
                                                                          3   opportunity to respond.
                                                                          4
                                                                          5   Dated: May 3, 2019.
                                                                                                                                  WILLIAM ALSUP
                                                                          6                                                       UNITED STATES DISTRICT JUDGE
                                                                          7
                                                                          8
                                                                          9
                                                                         10
                                                                         11
United States District Court
                               For the Northern District of California




                                                                         12
                                                                         13
                                                                         14
                                                                         15
                                                                         16
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                              2
